***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     STATE OF CONNECTICUT v. GAVIN LYONS
    STATE OF CONNECTICUT v. DAVID GORDON
   STATE OF CONNECTICUT v. PRINCE GORDON
      STATE OF CONNECTICUT v. ZIPPORAH
               GREENE-WALTERS
                  (AC 42807)
                  Bright, C. J., and Lavine and Cradle, Js.*

                                   Syllabus

Following the search of a home located at 351 Noble Avenue in Bridgeport,
    the defendants, who all claimed to be residents of that address, were
    charged with various drug and weapons offenses. The warrant that
    supposedly authorized the search described the premises to be searched
    as ‘‘349 Noble Avenue.’’ 349 Noble Avenue and 351 Noble Avenue are
    separate units within the same duplex. Each unit has its own driveway,
    front entrance, mailbox, electric meter, and gas meter, and neither unit
    can be accessed from inside of the other unit. Prior to trial, the defen-
    dants filed motions to suppress the evidence seized during the search,
    claiming that, because the warrant authorized a search of the property
    identified as ‘‘349 Noble Avenue,’’ the search of 351 Noble Avenue was
    conducted without a warrant and that the seizure of the items could
    not be justified pursuant to any exception to the warrant requirement.
    Following a hearing, the trial court granted the defendants’ motions
    and, on the state’s motion, rendered judgment dismissing each informa-
    tion. The state, on the granting of permission, appealed to this court,
    claiming, inter alia, that the defendant in the first case, L, who was the
    only defendant who did not testify at the hearing, failed to meet his
    burden of proving an expectation of privacy in the area searched and,
    therefore, did not have standing to proceed with his motion. Held:
1. The trial court did not err in determining that L met his burden of proving
    an expectation of privacy in the area searched by law enforcement
    officers and had standing to proceed with a motion to suppress: it is
    well established that owners, tenants, and even overnight guests of a
    dwelling have a reasonable expectation of privacy in that dwelling and,
    therefore, have standing to contest the legality of a search of the dwelling;
    moreover, the state’s claims that the court relied on inadmissible hearsay
    and improperly took judicial notice of facts not testified to at the hearing
    in determining that L had a reasonable expectation of privacy are unavail-
    ing because the state failed to include an adequate analysis of how it
    was harmed by the court’s evidentiary rulings in its brief; furthermore,
    the court’s finding that L had a reasonable expectation of privacy in the
    area searched was not clearly erroneous when the executing officers
    found personal items, including men’s clothing and important documents
    such as a passport and other identifications containing L’s name or
    photograph, in the room he alleged was his own and when he was
    wearing a bathrobe and slippers at the time of the search, which com-
    menced at 6 a.m., evidence that was sufficient to prove that L was, at
    a minimum, an overnight guest at the premises.
2. The trial court did not err in granting the defendants’ motions to suppress:
    the search was conducted pursuant to a warrant that authorized the
    search of a different address, the only description of the premises in
    the warrant was the address, which clearly and unambiguously identified
    the place to be searched as ‘‘349 Noble Avenue,’’ and the warrant did
    not contain any information indicating that the issuing magistrate instead
    intended 351 Noble Avenue to be searched or that the officers executing
    the warrant otherwise had knowledge of that intent; moreover, the
    mistake in the warrant was not cured by the affidavit filed in support
    of the warrant application because the warrant did not incorporate the
    contents of the affidavit, as it did not reference the affidavit, there was
    no evidence that the affidavit was attached to the warrant, and the
    affidavit was under seal and was not available to the executing officers,
    so it could not have been used to inform the officers that the warrant
    was actually intended to authorize a search of 351 Noble Avenue; further-
   more, there are no facts in evidence to uphold the search in the face
   of the claim that the warrant lacked particularity because there was no
   evidence that the executing officers prepared the warrant or participated
   in the surveillance of the premises prior to the search and, therefore,
   understood the intended reach of the warrant and executed it accord-
   ingly; additionally, none of the factors that may justify a search with a
   technical error in the warrant was present in this case, as there was
   nothing on the face of the warrant to eliminate the possibility that
   another premises might be mistakenly searched, such as a physical
   description of the property, and there was no evidence that the executing
   officers conducted the presearch investigation or prepared the warrant
   application; accordingly, the search was a warrantless search that was
   presumptively unlawful and the state, relying entirely on the warrant
   as legal authorization for the search, did not claim any exception to the
   warrant requirement.
      Argued October 7, 2020—officially released March 30, 2021

                           Procedural History

   Information charging the defendant in the first case
with the crimes of theft of a firearm and possession of
a controlled substance, and information charging the
defendant in the second case with the crimes of sale
of a controlled substance, operation of a drug factory,
possession of a controlled substance, negligent storage
of a firearm, possession of a controlled substance
within 1500 feet of a school and possession of drug
paraphernalia within 1500 feet of a school, and informa-
tion charging the defendant in the third case with the
crimes of sale of a controlled substance, possession of
a controlled substance and possession of drug para-
phernalia, and information charging the defendant in
the fourth case with the crimes of sale of a controlled
substance and possession of a controlled substance,
brought to the Superior Court in the judicial district of
Fairfield, geographical area number two, where the trial
court, Hon. William Holden, judge trial referee, granted
the defendants’ motions to suppress certain evidence
and, on the state’s motion, rendered judgment dismiss-
ing each information; thereafter, the state, on the grant-
ing of permission, appealed to this court. Affirmed.
  Ronald G. Weller, senior assistant state’s attorney,
with whom were C. Robert Satti, Jr., supervisory assis-
tant state’s attorney, and, on the brief, John C. Smriga,
state’s attorney, for the appellant (state).
  Adele V. Patterson, senior assistant public defender,
for the appellee (defendant Gavin Lyons).
  Naomi T. Fetterman, for the appellees (defendant
David Gordon et al.).
                         Opinion

  BRIGHT, C. J. The state of Connecticut appeals from
the judgments of the trial court dismissing informations
brought against the defendants, Gavin Lyons, David
Gordon, Prince Gordon and Zipporah Greene-Walters,
following its granting of motions to suppress filed by
the defendants.1 On appeal, the state claims that the
court improperly (1) determined that Lyons met his
burden of proving an expectation of privacy in the areas
searched by law enforcement agents and, thus, allowed
Lyons to proceed with his motion to suppress,2 and
(2) granted the defendants’ motions to suppress items
seized during a search of a residence located at 351
Noble Avenue in Bridgeport. We affirm the judgments
of the trial court.
   The following factual and procedural history is rele-
vant to our resolution of the claims on appeal. On Janu-
ary 31, 2017, a United States magistrate signed a federal
search and seizure warrant that authorized the search
of 349 Noble Avenue, in Bridgeport, which is one half
of a multifamily residence. Specifically, the building at
the premises is a duplex, with 349 being designated as
the premises on the left when facing it from the street
and 351 being the premises on the right. On February
1, 2017, state and federal law enforcement agents exe-
cuted the search warrant at approximately 6 a.m. and
entered through the rear of 351 Noble Avenue instead
of 349 Noble Avenue, which was the address authorized
by the warrant. The search of 351 Noble Avenue
revealed the presence of controlled substances and
weapons, for which the defendants, who were inside
351 Noble Avenue at the time of the search and claim
to be residents of that premises, were arrested and
charged with various offenses.3
   Thereafter, the defendants filed motions to suppress
the evidence seized from 351 Noble Avenue. They
claimed, inter alia, that because the search warrant
issued by the federal magistrate authorized a search of
the property identified as 349 Noble Avenue, the search
of 351 Noble Avenue was conducted without a warrant
and the seizure of items therein could not be justified
pursuant to any exception to the warrant requirement.
A hearing was held on the motions to suppress on July
23, 2018.
   In its memorandum of decision granting the motions
to suppress, the court found ‘‘the following facts based
upon testimonial and documentary evidence. During
the suppression hearing, the court received the testi-
mony of Detective Ryan Slaiby, David Gordon, Prince
Gordon, Zipporah Greene-Walters and Lieutenant
[John] Cummings of the Bridgeport Police Department.
. . . Lyons offered evidence through the cross-exami-
nation of Detective Slaiby. The court received a docu-
ment in evidence as a full exhibit for purposes of the
hearing and marked state’s exhibit number [1]. On Janu-
ary 31, 2017, a federal magistrate signed a federal search
warrant for 349 Noble Avenue [in Bridgeport].’’ The
court quoted a description of the property that was set
forth in an affidavit in support of the warrant, which
described the property as ‘‘a multifamily, wood-framed,
Victorian style residence. . . . The residence has tan
siding, light grey asphalt shingles and white trim around
the windows and roof line. There are two entrances
located on opposite sides of the front of the residence.
The entrance on the left side has bright red painted
steps. The entrance on the right has . . . dark red,
almost maroon color painted steps. The porch area on
the right side has green colored columns and green trim
around the red colored door. There is a driveway and
parking area to the left of the left entrance and a drive-
way and parking area to the right of the right entrance.
The number 349 is clearly visible from the street and is
affixed to one of the green columns at the left entrance.’’
  The court further stated: ‘‘Detective Slaiby testified
he was a part of a task force team numbering some
twenty law enforcement officers from various state and
federal agencies, including [the Department of] Home-
land Security, that executed the search warrant
intended for [the] address . . . 349 Noble Avenue. That
task force at 6 a.m. on February 1, 2017, executed the
search warrant signed by the [federal] magistrate
authorizing the search of 349 Noble Avenue, not 351
Noble Avenue. Testimony revealed that 351 Noble Ave-
nue is a separate and unconnected [unit].
   ‘‘Detective Slaiby testified he never saw a warrant
before entering the 351 [Noble Avenue] address; that
he was aware there was a federal search warrant, how-
ever, he had not reviewed the search warrant prior to
its execution; but [that] he had surveyed the area from
the front of 349 Noble Avenue. Other law enforcement
agents had already entered the residence prior to Detec-
tive Slaiby. He testified the residence entered was a
large structure with multiple floors and multiple rooms
on each floor. A gun and two bags of raw marijuana
were found in the third floor bedroom by another police
officer. The gun was on top of the bed when Detective
Slaiby went into the room. An identification card with
the name ‘Sean Brown’ was also found in the room.
There was no address listed on the identification card;
the photo on the identification card was identified by
Detective Slaiby in court as Lyons. The police did not
find identification for ‘Sean Brown’ anywhere else in
the house. Other identifications were found in the room
with Lyons’ name. There was a sign hanging in the room
that read ‘I do not give consent to search.’ Inside the
officers found pants and shirts and other men’s clothing.
In Lyons’ room the task force located and seized pass-
ports and ID cards. . . . One identification card with
a picture of . . . Lyons bore the name ‘Sean Brown’;
the others with his picture bore the name ‘Gavin
Augustus Lyons.’ One identification card was found in
a wallet, which was, in turn, inside the pocket of a pair
of pants. During the search, officers found a Metro PCS
receipt or bill for Sean Brown. Also seized [were] two
small amounts of marijuana and a gun.
   ‘‘Although Lyons was on the first floor of the building
when Detective Slaiby first encountered him, federal
agents informed Detective Slaiby that Lyons was found
in the third floor bedroom when the SWAT team entered
the 351 [Noble Avenue] residence. Lyons was later
brought up to the third floor bedroom to confirm that
it was his room. Detective Slaiby identified . . . Lyons
at the suppression hearing. Detective Slaiby also testi-
fied that a large amount of contraband was found in a
closet in a bucket in the room that Greene-Walters was
found in.
   ‘‘David Gordon testified that, at the time of the search,
he had resided at 351 Noble Avenue for ten years [and]
[t]hat he has an identification card that states that his
address is 351 Noble Avenue. David Gordon further
testified that the police broke in the door when they
executed the warrant because the door was locked.
Moreover, David Gordon testified that all the rooms in
the house have locks on them. David Gordon testified
that he rented 351 Noble Avenue as a whole house and
collected money from individuals to whom he subse-
quently rented rooms. He stated that he would give out
the keys to people for their room and replace any lost
keys. David Gordon testified that 349 and 351 Noble
Avenue have separate driveways, separate front
porches and the addresses for each are displayed on
the front porches. Other persons reside at 349 Noble
[Avenue] and you cannot enter 349 [Noble Avenue] from
the inside of 351 [Noble Avenue], and . . . the reverse
is true. [Moreover] 349 Noble Avenue and 351 Noble
Avenue do not share a living room, kitchen or basement.
The building is a duplex. The gas and electric meters
are separate.
  ‘‘Greene-Walters testified that, at the time of the
search, she [had] resided at 351 Noble Avenue for
almost a year. She testified that when the police entered
her residence, she was in bed and that they had to
knock in the door because it was locked. She further
testified that she had some mail in her room, which the
police confiscated. The mail was addressed to her at
351 Noble Avenue. She further testified that the building
has two driveways [and] separate electric and gas
meters . . . [t]hat you cannot gain access . . . [to]
349 Noble [Avenue] from inside 351 Noble Avenue . . .
[and] [t]hat the address numbers 349 and 351 are dis-
played on the front porch.
  ‘‘Prince Gordon testified that, at the time of the
search, he had been resid[ing] at 351 Noble Avenue for
nine years. His bedroom was on the first floor and . . .
his door had a lock. When the police executed the
warrant, he was sleeping in his room with the door
locked. As a result, the police knocked in the door when
they searched his room. The police seized his passport,
his pistol permit, his birth certificate, and his driver’s
license. The driver’s license was in his wallet, which
was on the dresser in the room. The address listed on
his license was 351 Noble Avenue. He testified that 349
Noble Avenue and 351 Noble Avenue have separate
driveways, separate front entrances, separate mail-
boxes, separate electric meters located in the front of
the [duplex] and separate gas meters located on the
side [of] the [duplex]. Once inside 351 Noble Avenue
you cannot enter 349 Noble Avenue. Each [unit] has a
separate living room and kitchen.
  ‘‘Bridgeport Lieutenant . . . Cummings testified
that based upon his investigation . . . the building on
Noble Avenue is a multifamily addressed as 349 and
351 Noble Avenue. He has been inside 351 Noble Avenue
and testified that 349 and 351 Noble Avenue are separate
units. . . . The court credits the testimony of each wit-
ness testifying and has applied appropriate weight to
exhibit [1].’’
   On the basis of the testimony and documentary evi-
dence, the court first determined that Lyons and the
other defendants had met their burden of establishing
an expectation of privacy necessary to challenge ‘‘the
warrantless search and seizure of their person and prop-
erty, which occurred [on] February 1, 2017, at their
respective premises located at 351 Noble Avenue’’ in
Bridgeport. Next, the court addressed the state’s claim
that the search was authorized by the contents of the
affidavit that was executed in support of the search
warrant. The court explained that ‘‘[t]he state’s claim
that, despite being executed at the wrong address, the
warrant was executed at the place described in the
warrant depends entirely on its premise that the affida-
vit is part of the warrant.’’ The court, however, con-
cluded that the warrant did not incorporate the contents
of the affidavit, that the affidavit was not available to
the executing officers, that there was no evidence that
the officers executing the warrant had prepared the
warrant or participated in the surveillance of 351 Noble
Avenue, that the warrant ‘‘clearly and unambiguously
identifie[d] the place to be searched as 349 Noble Ave-
nue,’’ ‘‘with no further description,’’ and, thus, that the
search of a different place constituted a warrantless
search that was ‘‘presumptively unlawful . . . .’’
Because the state did not claim any exception to the
warrant requirement, the court granted the defendants’
motions to suppress. After the informations against the
defendants were dismissed, the court granted the state’s
request for permission to appeal, and this appeal fol-
lowed. Additional facts will be set forth as necessary.
  We first set forth our standard of review of a trial
court’s findings and conclusions related to a motion to
suppress, which is well defined. See State v. Jones, 113
Conn. App. 250, 255–56, 966 A.2d 277, cert. denied, 292
Conn. 901, 971 A.2d 40 (2009). ‘‘When reviewing a trial
court’s [ruling on] a motion to suppress, [a] finding of
fact will not be disturbed unless it is clearly erroneous
in view of the evidence and pleadings in the whole
record . . . . [W]hen a question of fact is essential to
the outcome of a particular legal determination that
implicates a defendant’s constitutional rights, [how-
ever] and the credibility of witnesses is not the primary
issue, our customary deference to the trial court’s fac-
tual findings is tempered by a scrupulous examination
of the record to ascertain that the trial court’s factual
findings are supported by substantial evidence. . . .
[When] the legal conclusions of the court are chal-
lenged, [our review is plenary, and] we must determine
whether they are legally and logically correct and
whether they find support in the facts set out in the
[trial court’s] memorandum of decision . . . .’’ (Inter-
nal quotation marks omitted.) State v. Houghtaling, 326
Conn. 330, 339–40, 163 A.3d 563 (2017), cert. denied,
    U.S. , 138 S. Ct. 1593, 200 L. Ed. 2d 776 (2018);
see also State v. Boyd, 295 Conn. 707, 717, 992 A.2d
1071 (2010), cert. denied, 562 U.S. 1224, 131 S. Ct. 1474,
179 L. Ed. 2d 314 (2011).
                             I
  The state’s first claim is that the trial court erred
when it determined that Lyons had met his burden of
proving an expectation of privacy in the areas searched
and, therefore, concluded that he had standing to pro-
ceed with his motion to suppress.4 We disagree.
   The following additional facts are necessary for a
resolution of this claim. At the hearing on the motions
to suppress, Lyons did not testify. Instead, he called
Slaiby as his sole witness. Slaiby testified that, although
he was part of a team that had executed the warrant,
he waited for the SWAT team to clear the residence
before taking any action after entering the house. After
the SWAT team completed its sweep of the residence,
Slaiby went to the third floor. At that time, Lyons was
already on the first floor, as all of the residents had
been brought to the first floor and were gathered near
a bathroom. Slaiby testified further that there was a
door to the room on the third floor, although he could
not remember if there was a lock on the door. In that
room, Slaiby found paperwork, including a passport
and identification card, as well as an identification card
in a wallet that was in a pair of jeans. Slaiby testified
that members of the SWAT team had related to him
that Lyons was located in the third floor room at the
time they entered the residence and that Lyons had told
him that it was Lyons’ bedroom.5 After reviewing an
inventory of Lyons’ clothing taken at the time of his
arrest to refresh his recollection, Slaiby indicated that
Lyons was wearing a bathrobe and slippers when he
was arrested. On cross-examination of Slaiby, the state
challenged that testimony on the ground that the docu-
ment used to refresh Slaiby’s recollection was for a
man named ‘‘Sean Brown.’’ Slaiby further testified on
redirect that other identifications found contained the
name ‘‘Gavin Augustus Lyons,’’ along with photographs
of Lyons.
   The court, in determining that Lyons met his burden
of establishing a reasonable expectation of privacy suf-
ficient to contest the search of 351 Noble Avenue, noted
that Lyons kept important documents in his room,
including his passport, birth certificate and other docu-
ments issued by the governments of Jamaica and the
United States. The court further stated: ‘‘Detective
Slaiby recognized that only . . . Lyons resided in his
third floor bedroom. . . . Although Detective Slaiby
could not say if [Lyons’] door had a lock on it, the three
residents of 351 Noble Avenue who testified explained
that each of the bedrooms in the house had a door with
a lock installed on it. David Gordon paid rent to the
owner of the building and he, in turn, charged other
people to live there. Each room was rented separately
and each had its own key and lock for the tenant to
use, which he could replace if the renter lost it. . . .
The search of [Lyons’] separately keyed room in which
he alone resided constitutes an intrusion into a place he
had manifested an intention to keep private.’’ (Citations
omitted.)
   In reaching its conclusion, the court rejected the
state’s claim that residents of a multiunit dwelling have
less protection under the fourth amendment. The court,
citing State v. Kono, 324 Conn. 80, 121, 152 A.3d 1
(2016), noted that our Supreme Court has rejected the
‘‘distinction between the societally recognized privacy
expectations of those able to afford to live in a single-
family home and those less well-off who live in multiunit
condominium[s] or public housing developments.’’ The
court also cited State v. Benton, 206 Conn. 90, 95, 536
A.2d 572, cert. denied, 486 U.S. 1056, 108 S. Ct. 2823,
100 L. Ed. 2d 924 (1988), for the proposition that persons
‘‘residing in an apartment, or persons staying in a hotel
or motel have the same fourth amendment rights to
protection from unreasonable searches and seizures
and the same reasonable expectation of privacy as do
the residents of any dwelling.’’ (Emphasis omitted;
internal quotation marks omitted.) Finally, the court
noted that, although the evidence demonstrated that
‘‘Lyons was a rent paying resident of 351 Noble Avenue
who slept in his own bed the night before [the] search,
even an overnight guest has an expectation of privacy
protected by the fourth amendment in his or her host’s
home . . . . Even though no witness could say how
long the man in his robe and slippers had been in the
house, the inference is inescapable that he slept in the
house overnight by himself in a bed where he had such
garments.’’ (Citations omitted.)
   On appeal, the state bases its challenge to the court’s
determination that Lyons met his burden of establishing
a reasonable expectation of privacy on three grounds.
First, the state claims that the court relied on inadmissi-
ble hearsay when it found that ‘‘federal agents informed
Detective Slaiby that Lyons was found in the third floor
bedroom when the SWAT team entered . . . . Lyons
was later brought up to the third floor bedroom to
confirm that it was his room.’’ Second, the state claims
that the court improperly took judicial notice of facts
not testified to at the hearing when it noted that ‘‘Slaiby
filed an inventory of seized property in the Superior
Court, listing as seized property . . . two passports,
a birth certificate, social security card and Jamaican
Ministry of Foreign Affairs document for Gavin
Augustus Lyons.’’ Third, the state alleges that the court
made factual determinations that are not supported by
the record when it found that Lyons had ‘‘met his burden
to prove by a preponderance of the evidence that he
had an expectation of privacy in the place at issue. . . .
Additional evidence that this was a place . . . Lyons
expected to be secure from intrusion comes from his
keeping the most sensitive and important documents
in that place: his passport, birth certificate and other
documents issued by the governments of Jamaica and
the United States. Detective Slaiby recognized that only
. . . Lyons resided in his third floor bedroom.’’ (Cita-
tions omitted.)
   Before we address each of those claims, we set forth
the general principles governing our review of the
state’s claim that Lyons lacked a reasonable expectation
of privacy in the premises searched that deprived him
of standing to pursue his motion to suppress. ‘‘To deter-
mine whether a person has a reasonable expectation
of privacy in an invaded place or seized effect, that
person must satisfy the Katz test. See Katz v. United
States, 389 U.S. 347, 361, 88 S. Ct. 507, 19 L. Ed. 2d 576
(1967) (Harlan, J., concurring). The Katz test has both
a subjective and an objective prong: (1) whether the
[person contesting the search] manifested a subjective
expectation of privacy with respect to [the invaded
premises or seized property]; and (2) whether that
expectation [is] one that society would consider reason-
able. . . . This determination is made on a case-by-
case basis. . . . The burden of proving the existence
of a reasonable expectation of privacy rests [with] the
defendant. . . . State v. Jackson, 304 Conn. 383, 395,
40 A.3d 290 (2012).’’ (Internal quotation marks omitted.)
State v. Houghtaling, supra, 326 Conn. 341; see also
Simmons v. United States, 390 U.S. 377, 389, 88 S. Ct.
967, 19 L. Ed. 2d 1247 (1968) (‘‘rights assured by the
[f]ourth [a]mendment are personal rights, and . . .
they may be enforced by exclusion of evidence only at
the instance of one whose own protection was infringed
by the search and seizure’’). ‘‘Whether a defendant’s
actual expectation of privacy . . . is one that society
is prepared to recognize as reasonable involves a fact-
specific inquiry into all the relevant circumstances.’’
(Internal quotation marks omitted.) State v. Boyd,
supra, 295 Conn. 718. ‘‘[T]he trial court’s finding [on
the question of standing] will not be overturned unless
it is legally or logically inconsistent with the facts found
or involves an erroneous rule of law.’’ (Internal quota-
tion marks omitted.) State v. Jones, supra, 113 Conn.
App. 266. Nevertheless, ‘‘although we must defer to the
trial court’s factual findings, determining whether those
findings establish standing is a question of law, over
which we exercise plenary review.’’ State v. Houghta-
ling, supra, 340.
   ‘‘It is well established that the owner or tenant of a
dwelling has standing to contest the legality of a search
of that premises. . . . However, [t]he capacity to claim
the protection of the fourth amendment does not
depend upon a proprietary interest, permanency of resi-
dence, or payment of rent but upon whether the person
who claims fourth amendment protection has a reason-
able expectation of privacy in the invaded area. . . .
Further, the fact that a person does not have the exclu-
sive use of an area does not bar his having a reasonable
expectation of privacy that furnishes standing to object
to a government seizure. . . . Accordingly, a person
who makes a telephone call from a public telephone
booth may challenge the state’s warrantless intercep-
tion of the call . . . and an overnight guest has the
right to contest a warrantless entry into his or her host’s
home. . . . Thus, a person may have a sufficient inter-
est in a place other than his home to enable him to
be free in that place from unreasonable searches and
seizures . . . so long as the place is one in which soci-
ety is prepared, because of its code of values and its
notions of custom and civility, to give deference to a
manifested expectation of privacy.’’ (Internal quotation
marks omitted.) State v. Jones, supra, 113 Conn. App.
267.
   In Minnesota v. Olson, 495 U.S. 91, 96–97, 110 S. Ct.
1684, 109 L. Ed. 2d 85 (1990), the United States Supreme
Court held that a person’s status as an overnight guest,
alone, is sufficient to establish an expectation of privacy
in the home that society would recognize as reasonable.
In reaching that conclusion, the court explained: ‘‘We
are at our most vulnerable when we are asleep because
we cannot monitor our own safety or the security of
our belongings. It is for this reason that, although we
may spend all day in public places, when we cannot
sleep in our own home we seek out another private
place to sleep, whether it be a hotel room, or the home
of a friend. . . . That the guest has a host who has
ultimate control of the house is not inconsistent with
the guest having a legitimate expectation of privacy.’’
(Citation omitted.) Id., 99; see also State v. Aviles, 277
Conn. 281, 292 n.8, 891 A.2d 935 (recognizing that over-
night guest has expectation of privacy), cert. denied,
549 U.S. 840, 127 S. Ct. 108, 166 L. Ed. 2d 69 (2006); cf.
Rakas v. Illinois, 439 U.S. 128, 142, 99 S. Ct. 421, 58 L.
Ed. 2d 387 (1978) (‘‘casual visitor who walks into a
house one minute before a search of the house com-
mences and leaves one minute after the search ends
. . . [has] absolutely no interest or legitimate expecta-
tion of privacy in the [house]’’); State v. Hill, 237 Conn.
81, 96–97, 675 A.2d 866 (1996) (momentary stop by
defendant at apartment that he allegedly entered with
consent of tenants was not sufficient to establish stand-
ing to contest search of apartment); State v. Callari,
194 Conn. 18, 23–24, 478 A.2d 592 (1984) (transient
social guest lacked reasonable expectation of privacy
to contest search of house), cert. denied, 469 U.S. 1210,
105 S. Ct. 1178, 84 L. Ed. 2d 327 (1985).
                             A
    The state first claims that the trial court improperly
determined that Lyons had a reasonable expectation of
privacy on the basis of hearsay statements, specifically,
the statement of SWAT team members to Slaiby that
Lyons was located in the third floor bedroom and Lyons’
statement to Slaiby that the third floor room was his
bedroom. Lyons counters that the state cannot show
any harm resulting from the trial court’s evidentiary
rulings. Specifically, Lyons claims that this court ‘‘need
not reach any of the challenges raised to the trial court’s
finding that Lyons had standing to contest the search
because the evidence that was admitted without objec-
tion from the state and the unchallenged findings of
the trial court based on Slaiby’s testimony of what he
personally observed or knew, soundly support the trial
court’s determination that [the third floor bedroom]
was Lyons’ bedroom in which he had manifested an
expectation of privacy.’’ In support of his claim, Lyons
points to certain evidence not challenged by the state.
That evidence includes men’s clothing that was found
in the third floor bedroom; personal items found in the
third floor bedroom such as passports and identification
cards, one of which was found in the pocket of a pair
of pants found in the bedroom and had the name ‘‘Sean
Brown’’ but contained a photograph of Lyons, and
another of which had Lyons’ name and photograph on
it; and the facts that the police did not find identification
for Lyons or Sean Brown in other locations in the house,
that no other person’s identification was found in the
third floor bedroom, and that Slaiby took a bathrobe
and slippers from Lyons after he arrested him. We agree
with Lyons.
   We set forth our standard of review applicable to the
state’s evidentiary claim. ‘‘It is well settled that, absent
structural error, the mere fact that a trial court rendered
an improper ruling does not entitle the party challenging
that ruling to obtain a new trial. An improper ruling
must also be harmful to justify such relief. . . . The
harmfulness of an improper ruling is material irrespec-
tive of whether the ruling is subject to review under
an abuse of discretion standard or a plenary review
standard. . . . When the ruling at issue is not of consti-
tutional dimensions, the party challenging the ruling
bears the burden of proving harm. . . . It is a funda-
mental rule of appellate review of evidentiary rulings
that if [the] error is not of constitutional dimensions,
an appellant has the burden of establishing that there
has been an erroneous ruling which was probably harm-
ful to him. . . . State v. Gonzalez, 272 Conn. 515, 527,
864 A.2d 847 (2005); see also State v. Kirsch, 263 Conn.
390, 412, 820 A.2d 236 (2003) (in order to establish
reversible error on an evidentiary impropriety, the
defendant must prove both an abuse of discretion and
a harm that resulted from such abuse). We do not reach
the merits of [a] claim [where] the [appellant] has not
briefed how he was harmed by the allegedly improper
evidentiary ruling.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Toro, 172 Conn. App. 810,
816–17, 162 A.3d 63, cert. denied, 327 Conn. 905, 170
A.3d 2 (2017). ‘‘[W]ith regard to evidentiary rulings, this
court, on multiple occasions, has declined to review
claims where the appellant fails to analyze harmful error
in his or her principal brief.’’ State v. Myers, 178 Conn.
App. 102, 107, 174 A.3d 197 (2017).
   The state’s brief is devoid of any analysis of how
it was harmed by the trial court’s admission of the
challenged testimony. The state’s bare assertion that
‘‘the court abused its discretion and committed error
by allowing the testimony and then using [the] inadmis-
sible testimony to find that Lyons met his burden of
proving an expectation of privacy’’ fails to explain ade-
quately the harm caused by the alleged improper admis-
sion of the testimony. In the absence of any analysis
concerning how the state was harmed by the admission
of the testimony, we are unable to conclude that the
evidence had any bearing on the outcome of the sup-
pression hearing. See State v. Njoku, 163 Conn. App.
134, 145–46, 133 A.3d 906, cert. denied, 321 Conn. 912,
136 A.3d 644 (2016). Therefore, in light of the state’s
failure to brief how it was harmed by the court’s eviden-
tiary ruling, we decline to consider whether the court’s
ruling was an abuse of discretion.6 See State v. Myers,
supra, 178 Conn. App. 108.
                            B
   The state next claims that the court improperly took
judicial notice of facts not presented at the hearing
when it noted that ‘‘Slaiby filed an inventory of seized
property in the Superior Court, listing as seized property
. . . two passports, a birth certificate, social security
card and Jamaican Ministry of Foreign Affairs docu-
ment for Gavin Augustus Lyons.’’ We disagree.
  The following additional facts are necessary to this
claim. In its memorandum of decision, the court set
forth the items found in the third floor bedroom of 351
Noble Avenue. The court stated, in part, that in Lyons’
room, ‘‘the task force located and seized passports and
ID cards.’’ Following that sentence the court cited the
trial court file, with the docket number CR-17-294868-
S, which pertains to the charges against Lyons, and it
referenced a ‘‘part B inventory number 28247 WW, items
listed under number 4,’’ followed by a footnote refer-
ence. In the footnote, the court stated: ‘‘The court notes
that Slaiby filed an inventory of seized property in the
Superior Court, listing as seized property item [number]
4 two passports, a birth certificate, social security card
and Jamaican Ministry of Foreign Affairs document for
Gavin Augustus Lyons. Conn. Code Evid. §§ 2-1 and 2-
2 (a). See T1 15 (defendant’s request to take notice).
The inventory bears the first of four sequential docket
numbers assigned to the cases arising from this search.’’
   The trial court file includes a uniform arrest report
filed by Slaiby, along with an investigation report,7 in
which Slaiby stated: ‘‘During the search of Lyons’ bed-
room, I located a wallet inside a black pair of jeans. I
located a photographic ID card that had Lyons’ face on
it with the name ‘Sean Brown.’ [A sergeant] also located
two Jamaican passports in a closet that had Lyons’
face on it with the name ‘Gavin Augustus Lyons.’ . . .
Investigators asked Lyons where his ID card was and
he stated inside a wallet in black jeans. This was the
same pair of jeans where I located the ID card with the
name Sean Brown. I also located numerous pieces of
mail with the name Sean Brown inside Lyons’ bedroom.
Investigators at this time did not know for sure what
identity Lyons was attempting to utilize, as investigators
found two passports with the name Gavin Lyons and
one ID card with the name Sean Brown, which Lyons
said was his proper ID card.’’ The file also includes a
‘‘Prisoner Property Receipt’’8 for Lyons, which indicates
that a bathrobe and slippers had been taken from Lyons
upon his arrest, as well as an ‘‘Inventory of Property
Seized’’ bearing the docket number pertaining to Lyons’
case, which references the two Jamaican passports, a
birth certificate, a social security card and a document
from the Jamaican Ministry of Foreign Affairs for
‘‘Gavin Augustus Lyons.’’ Finally, the trial court file also
contains a motion for return of seized property that
was filed by Lyons, in which he sought the return of
his birth certificate, social security card and passport,
which had been seized at the time of his arrest on
January 31, 2017.
   During the hearing, the inventory of the seized prop-
erty filed by Slaiby was referenced. When Slaiby was
asked what kind of paperwork was found in the third
floor bedroom, he responded, ‘‘it was paperwork such
as a passport and an . . . ID card.’’ After Slaiby stated
that he could not recall whether the passport had been
seized, he was asked if it would refresh his ‘‘recollection
[to look] at the inventory that was seized?’’ After
reviewing the inventory, he stated that his recollection
had been refreshed and that the passport had been
seized. The prosecutor asked that the document be
marked ‘‘for exhibit for identification,’’9 and Lyons’
attorney noted that the document was in the clerk’s file.
   We first set forth our standard of review. ‘‘A trial
court’s determination as to whether to take judicial
notice is essentially an evidentiary ruling, subject to an
abuse of discretion standard of review. . . . In order
to establish reversible error, the [party challenging the
ruling] must prove both an abuse of discretion and a
harm that resulted from such abuse. . . . In reviewing
a trial court’s evidentiary ruling, the question is not
whether any one of us, had we been sitting as the trial
judge, would have exercised our discretion differently
. . . . Rather, our inquiry is limited to whether the trial
court’s ruling was arbitrary or unreasonable. . . .
    ‘‘The doctrine of judicial notice excuses the party
having the burden of establishing a fact from introduc-
ing formal proof of the fact. Judicial notice takes the
place of proof. . . . There are two types of facts con-
sidered suitable for the taking of judicial notice: those
[that] are common knowledge and those [that] are capa-
ble of accurate and ready demonstration. . . . Courts
must have some discretion in determining what facts
fit into these categories. It may be appropriate to save
time by judicially noticing borderline facts, so long as
the parties are given an opportunity to be heard. . . .
Notice to the parties [however] is not always required
when a court takes judicial notice. Our own cases have
attempted to draw a line between matters susceptible
of explanation or contradiction, of which notice should
not be taken without giving the affected party an oppor-
tunity to be heard . . . and matters of established fact,
the accuracy of which cannot be questioned, such as
court files, which may be judicially noticed without
affording a hearing.’’ (Citations omitted; emphasis
added; footnote omitted; internal quotation marks omit-
ted.) Scalora v. Scalora, 189 Conn. App. 703, 713–14,
209 A.3d 1 (2019); see also Conn. Code Evid. § 2-1; In
re Natalie J., 148 Conn. App. 193, 206–207, 83 A.3d
1278, cert. denied, 311 Conn. 930, 86 A.3d 1056 (2014).
It is well established that the trial court ‘‘may take
judicial notice of the files of the Superior Court in the
same or other cases.’’ (Internal quotation marks omit-
ted.) Larmel v. Metro North Commuter Railroad Co.,
200 Conn. App. 660, 662 n.2, 240 A.3d 1056, cert. granted
on other grounds, 335 Conn. 972, 240 A.3d 676 (2020);
see also Echeverria v. Commissioner of Correction,
193 Conn. App. 1, 3 n.1, 218 A.3d 1116 (appellate court
took judicial notice of file in underlying criminal case),
cert. denied, 333 Conn. 947, 219 A.3d 376 (2019); Wasson
v. Wasson, 91 Conn. App. 149, 151 n.1, 881 A.2d 356
(‘‘[a]ppellate [c]ourt, like the trial court, may take judi-
cial notice of files of the Superior Court in the same
or other cases’’ (internal quotation marks omitted)),
cert. denied, 276 Conn. 932, 890 A.2d 574 (2005).
  In the present case, the court took judicial notice of
only the contents of the court file. Thus, it was not
required to give the parties notice and an opportunity
to be heard before it did so. In any event, the state
can hardly claim surprise that the court referenced the
inventory of seized property that was located in the
court file. The document was discussed at the hearing
and specifically referred to by the state. Furthermore,
the state’s argument that it was not proper for the court
to take judicial notice of the inventory of seized prop-
erty because its contents were ‘‘controverted facts’’ is
without merit. First, the state has not identified any
dispute over the contents of the inventory document.
Second, the court relied on what was in the court file
simply to identify the items seized by the police during
the search, not to conclude whether the information in
the items was true. For example, the fact that the court
noted that the court file contained a purported birth
certificate, social security card and passport for Lyons
does not mean that the court accepted that the docu-
ments were genuine. What was important to the court
was the nature of the documents kept by Lyons in the
third floor bedroom, and there is no dispute as to the
nature of those documents.
   In addition, the state, again, has failed to brief how
it was harmed by the court’s evidentiary ruling. In the
absence of such an analysis, we cannot conclude that
the court abused its discretion in taking judicial notice
of the inventory of seized property filed by Slaiby. See
State v. Gonzalez, 106 Conn. App. 238, 249, 941 A.2d
989, cert. denied, 287 Conn. 903, 947 A.2d 343 (2008).
Moreover, because the state must show both an abuse
of discretion and harm resulting from the court’s eviden-
tiary ruling, even if we assume, without deciding, that
the court abused its discretion, we would be hard
pressed to find any harm resulting from the court’s
taking judicial notice of the inventory of seized property
when the record contains properly admitted testimony
and numerous other references concerning the specific
documents that were listed in that inventory. In particu-
lar, there were multiple instances in which Slaiby testi-
fied regarding certain of the documents found in the
third floor bedroom, including the passport and identifi-
cation card. Accordingly, any possible error in the trial
court’s ruling was harmless.
                             C
   The state’s third claim with respect to the trial court’s
finding that Lyons possessed a reasonable expectation
of privacy in the third floor bedroom challenges the
court’s factual determinations. Specifically, the state
alleges that the court made factual determinations that
are not supported by the record when it found that
Lyons had ‘‘met his burden to prove by a preponderance
of the evidence that he had an expectation of privacy
in the place at issue. . . . Additional evidence that this
was a place . . . Lyons expected to be secure from
intrusion comes from his keeping the most sensitive
and important documents in that place: his passport,
birth certificate and other documents issued by the
governments of Jamaica and the United States. Detec-
tive Slaiby recognized that only . . . Lyons resided in
his third floor bedroom.’’ (Citations omitted.) We are
not persuaded by the state’s claim.
   Our resolution of this claim requires little discussion
in light of our determination regarding the state’s other
claims. See parts I A and B of this opinion. The record
demonstrates that, inside the third floor bedroom,
Slaiby found personal items such as a passport and an
identification card, as well as men’s clothing, including
a pair of pants that contained a wallet with an identifica-
tion card. Although one of the identification cards found
contained the name ‘‘Sean Brown,’’ it had a photograph
of Lyons on it, and other identifications that contained
Lyons’ name and photograph were also found in that
bedroom. Moreover, identification cards for either Sean
Brown or Lyons were not found in other portions of
351 Noble Avenue, nor was an identification for anyone
else found in the third floor bedroom. There was testi-
mony showing that a passport and other personal docu-
ments for either Sean Brown or Lyons were found in
the third floor bedroom, and Lyons filed a motion seek-
ing the return of his passport, social security card and
birth certificate, which had been seized during the
search and which the trial court granted with respect
to the social security card and birth certificate. Accord-
ingly, the trial court’s finding that Lyons had a reason-
able expectation of privacy was not clearly erroneous
and was supported by sufficient evidence in the record.
   Moreover, when Lyons was arrested, he was wearing
a bathrobe and slippers, which, as we already deter-
mined, supported a conclusion that, at a minimum, he
was an overnight guest at the 351 Noble Avenue resi-
dence. Given that the search of 351 Noble Avenue com-
menced around 6 a.m., that, at the time Slaiby entered
351 Noble Avenue, all of the residents had been gath-
ered downstairs near a first floor bathroom, and that
men’s clothing with a wallet and identification card,
along with other identifications bearing either Lyons’
name or photograph or both were found in the third
floor bedroom, the court reasonably could infer that,
at the time of the search, Lyons was sleeping in that
bedroom as either a resident or, at a minimum, an
overnight guest. Our Supreme Court has made clear
that an overnight guest has an expectation of privacy.
See State v. Aviles, supra, 277 Conn. 292 n.8. Therefore,
we agree with the trial court that, at a minimum, the
evidence was sufficient to prove that Lyons was an
overnight guest and, therefore, was sufficient to support
the court’s conclusion that Lyons met his burden of
establishing, by a preponderance of the evidence, that
he had a reasonable expectation of privacy in the place
searched.
                            II
  The state next claims that the court improperly
granted the defendants’ motions to suppress the items
seized from the search of 351 Noble Avenue. We dis-
agree.
  The following additional facts are necessary for our
resolution of this claim. On January 31, 2017, a United
States magistrate signed a search and seizure warrant
that authorized the search of 349 Noble Avenue in
Bridgeport, which is one half of a multifamily residence.
Specifically, the building at the premises is a duplex,
with 349 being designated as the property on the left
when facing it from the street and 351 being the property
on the right. In the space on the warrant designated
for identifying the person or describing the property
to be searched, the warrant merely stated ‘‘349 Noble
Avenue, Bridgeport, Connecticut.’’ Just below that
address, the warrant included preprinted language stat-
ing: ‘‘I find that the affidavit(s), or any recorded testi-
mony, establish probable cause to search and seize
the person or property described above, and that such
search will reveal (identify the person or describe the
property to be seized),’’ which was followed by the
reference: ‘‘See Attachment A.’’ Attachment A to the
warrant was a detailed list of the items to be seized.
   The magistrate also had before him an application
for the search warrant that had been executed by Bren-
dan P. Lundt, a special agent of Homeland Security
Investigations, New Haven, as well as an affidavit exe-
cuted by Lundt in support of the application for the
search warrant. The application also referenced 349
Noble Avenue in Bridgeport as the property to be
searched and, for the facts on which the application
was based, the application stated: ‘‘See Affidavit of . . .
Special Agent, Brendan P. Lundt, attached hereto.’’ The
affidavit stated that the property to be searched was
located at 349 Noble Avenue and described that prop-
erty as ‘‘a multifamily, wood-framed, Victorian style
residence. . . . The residence has tan siding, light grey
asphalt shingles and white trim around the windows
and roof line. There are two entrances located on oppo-
site sides of the front of the residence. The entrance
on the left side has bright red painted steps. The
entrance on the right has . . . dark red, almost maroon
color painted steps. The porch area on the right side
has green colored columns and green trim around the
red colored door. There is a driveway and parking area
to the left of the left entrance and a driveway and
parking area to the right of the right entrance. The
number 349 is clearly visible from the street and is
affixed to one of the green columns at the left entrance.’’
In his affidavit, Lundt stated that he was ‘‘directing the
investigation into members and associates of a narcot-
ics trafficking organization that operates in . . .
Bridgeport,’’ which included physical surveillance of
349 Noble Avenue, the use of information by confiden-
tial informants and controlled purchases of narcotics.
On the basis of information gathered, Lundt attested
that the premises located at 349 Noble Avenue was a
stash location run by a black male of Jamaican descent,
that a confidential informant stated that marijuana and
cocaine are sold from the premises and that the seller
‘‘occupies the third floor apartment located on the right
side of the residence when facing it from the street.’’
Because Lundt believed that public disclosure of the
information in the affidavit would compromise the
ongoing investigation, he requested that the affidavit
and accompanying warrant be sealed.10
   In granting the defendants’ motions to suppress, the
court found that the warrant does not ‘‘reference or
incorporate the contents of the affidavit’’ and that the
only description of the place to be searched was the
address given, which ‘‘clearly and unambiguously iden-
tifie[d] the place to be searched as 349 Noble Avenue’’
and left ‘‘no room for interpretation.’’ The court further
found that there was no evidence to support the state’s
assertion that the affidavit was attached to the warrant
and that the state’s ‘‘factual premise that the affidavit
was part of the warrant . . . [was] contrary to the evi-
dence,’’ given that the warrant and affidavit were under
seal in federal court. After finding that the warrant did
not incorporate the contents of the affidavit, the court
explained that the structure to be searched was ‘‘easily
identified as a duplex with two separate addresses (two
driveways, parking areas, walkways from [the] sidewalk
with separate gates, porches, mailboxes and street-
fronting doors, [and] multiple utility meters for gas and
electric). The warrant issued to search 349 Noble Ave-
nue with no further description. The SWAT [team] exe-
cuted the warrant on the right . . . side of the house
where the hearing evidence shows the number 351 is
affixed to the siding by the front door.
   ‘‘A search conducted under the purported authority of
a warrant that actually was issued to search a different
place is, under law, a warrantless search. The search
of 351 Noble Avenue . . . was then presumptively
unlawful under the fourth amendment [to the United
States constitution] . . . .’’ Because the state relied
‘‘entirely on the warrant as legal authorization for the
search . . . [and did] not claim any exception to the
warrant requirement,’’ the court granted the motions
to suppress.
  We begin with an examination of the law governing
searches and seizures under the fourth amendment and
the warrant requirements of the federal constitution.
The fourth amendment to the United States constitution
protects the ‘‘right of the people to be secure in their
persons, houses, papers, and effects, against unreason-
able searches and seizures . . . .’’ U.S. Const., amend.
IV. It is well established in fourth amendment jurispru-
dence that ‘‘physical entry of the home is the chief evil
against which the wording of the [f]ourth [a]mendment
is directed.’’ (Internal quotation marks omitted.) Payton
v. New York, 445 U.S. 573, 585, 100 S. Ct. 1371, 63 L.
Ed. 2d 639 (1980). Therefore, ‘‘[i]t is a basic principle
of [f]ourth [a]mendment law that searches and seizures
inside a home without a warrant are presumptively
unreasonable.’’ (Internal quotation marks omitted.) Id.,
586. As the United States Supreme Court has explained,
‘‘[t]he [f]ourth [a]mendment protects the individual’s
privacy in a variety of settings. In none is the zone of
privacy more clearly defined than when bounded by
the unambiguous physical dimensions of an individual’s
home—a zone that finds its roots in clear and specific
constitutional terms: The right of the people to be
secure in their . . . houses . . . shall not be violated.
That language unequivocally establishes the proposi-
tion that [a]t the very core [of the fourth amendment]
stands the right of a man to retreat into his own home
and there be free from unreasonable governmental
intrusion.’’ (Internal quotation marks omitted.) Id., 589–
90. Accordingly, ‘‘[i]t is axiomatic that the police may
not enter the home without a warrant or consent, unless
one of the established exceptions to the warrant
requirement is met.’’11 State v. Aviles, supra, 277 Conn.
292; see also Schneckloth v. Bustamonte, 412 U.S. 218,
219, 93 S. Ct. 2041, 36 L. Ed. 2d 854 (1973) (‘‘[i]t is well
settled under the [f]ourth and [f]ourteenth [a]mend-
ments that a search conducted without a warrant issued
upon probable cause is per se unreasonable . . . sub-
ject only to a few specifically established and well-
delineated exceptions’’ (internal quotation marks omit-
ted)).
   ‘‘The [f]ourth [a]mendment’s requirements regarding
search warrants are not ‘formalities.’ McDonald v.
Unites States, 335 U.S. 451, 455, 69 S. Ct. 191, 93 L. Ed.
153 (1948). By requiring police officers first to obtain
a warrant before they search a person’s home, unless
some exception applies that permits a warrantless
search, ‘the [f]ourth [a]mendment has interposed a mag-
istrate between the citizen and the police,’ ‘not to shield
criminals nor to make the home a safe haven for illegal
activities,’ but rather to ensure ‘that an objective mind
might weigh the need to invade that privacy in order
to enforce the law.’ Id.
   ‘‘Indeed, the [f]ourth [a]mendment’s demand that
search warrants ‘particularly describ[e] the place to be
searched’ . . . provides a ‘limitation curtailing the offi-
cers’ discretion when executing the warrant,’ so that
‘the safeguard of having a magistrate determine the
scope of the search is [not] lost.’ United States v.
George, 975 F.2d 72, 76 (2d Cir. 1992); Maryland v.
Garrison, 480 U.S. 79, 84, 107 S. Ct. 1013, 94 L. Ed.
2d 72 (1987) (noting that the [f]ourth [a]mendment’s
particularity ‘requirement ensures that the search will
be carefully tailored to its justifications, and will not
take on the character of the wide-ranging exploratory
searches the [f]ramers intended to prohibit’).’’ United
States v. Voustianiouk, 685 F.3d 206, 210–11 (2d Cir.
2012). ‘‘The test for whether a sufficient description of
the premises to be searched is given in a search warrant
was stated in Steele v. United States, [267 U.S. 498, 503,
45 S. Ct. 414, 69 L. Ed. 757 (1925)], as follows: It is
enough if the description is such that the officer with
a search warrant can, with reasonable effort ascertain
and identify the place intended.’’ (Internal quotation
marks omitted.) United States v. Prout, 526 F.2d 380,
387 (5th Cir.), cert. denied, 429 U.S. 840, 97 S. Ct. 114,
50 L. Ed. 2d 109 (1976). ‘‘In determining the permissible
scope of a search that has been authorized by a search
warrant . . . we must look to the place that the magis-
trate judge who issued the warrant intended to be
searched [and] not to the place that the police intended
to search when they applied for the warrant.’’ (Empha-
sis added; internal quotation marks omitted.) United
States v. Bershchansky, 788 F.3d 102, 111 (2d Cir. 2015).
  Thus, we must look to the text of the warrant itself
to determine the permissible scope of the search that
was authorized by the warrant. See id. In the present
case, the warrant described the place to be searched
as ‘‘349 Noble Avenue’’ in Bridgeport and included no
other description of the property; accordingly, the war-
rant limited the scope of the search to 349 Noble Ave-
nue.
  The circumstances of the present case are analogous
to those in United States v. Bershchansky, supra, 788
F.3d 102, and United States v. Voustianiouk, supra, 685
F.3d 206, in which the United States Court of Appeals
for the Second Circuit found that both searches were
conducted without a valid warrant. In Voustianiouk,
federal agents went to a two-story building in New York
City armed with a warrant to search an apartment on
the first floor. United States v. Voustianiouk, supra,
208. Although the warrant did not refer to the name of
the person who lived in the first floor apartment and
authorized a search of that residence only, agents dis-
covered on the morning of the search that the suspect
they were investigating lived on the second floor of
the building. Id., 209–10. Because he was home, they
decided to search his second floor apartment, instead
of the one listed in the warrant. Id., 210.
   The court in Voustianiouk found that ‘‘[t]he officials
in this case did not stray far from their search warrant.
They merely ventured up a flight of stairs. But the
[f]ourth [a]mendment does not permit the police to
search one apartment simply because they have a war-
rant to search another that is nearby.’’ Id., 208. Accord-
ingly, the court found that the agents conducted a war-
rantless search that violated the fourth amendment. Id.
In reaching that conclusion, the court emphasized that,
in determining the permissible scope of the search, it
had to ‘‘look to the place that the magistrate judge who
issued the warrant intended to be searched, not to the
place that the police intended to search when they
applied for the warrant.’’ Id., 211. The court further
stated: ‘‘We note that when officers search a location
other than the one that the magistrate judge intended
to be searched, as was the case here, there is no need
to inquire into whether the warrant’s description was
sufficiently particular to satisfy the [f]ourth [a]mend-
ment in order to determine if the search violated the
[c]onstitution, because the search was conducted with-
out the authorization of a warrant. Such a warrantless
search, absent some exception, violates the [f]ourth
[a]mendment not because the description in the warrant
was insufficient or inaccurate, but rather because the
agents executing the search exceeded the authority that
they had been granted by the magistrate judge.’’ (Foot-
note omitted.) Id., 212. Although the government in
that case correctly pointed out that inaccuracies or
ambiguities in a warrant do not necessarily invalidate
a warrant, the court found that the warrant did not
inaccurately describe the place to be searched but,
rather, very clearly authorized a search of the first floor
apartment. Id., 212–13. Finally, the court stated: ‘‘We
are unable to conclude that the officers in this case
reasonably relied on the warrant in their possession—
which on its face explicitly authorized the search of
the first-floor apartment—to conduct a search of the
apartment on the second floor. Indeed, there can be no
doubt that a search warrant for one apartment in a
building does not permit the police to enter apartments
other than the one specified in their warrant.’’ Id., 215.
Even though the court found that the officers were
well-meaning, that did not ‘‘mean that they reasonably
concluded that the warrant in their possession author-
ized the search they conducted’’; id., 216–17; and there
was no question that they could have called the magis-
trate that morning to obtain a new warrant for the
second floor apartment. Id., 216.
   Similarly, in Bershchansky, agents from the Depart-
ment of Homeland Security had obtained a warrant to
search an apartment in Brooklyn, New York, where
they believed a computer contained child pornography.
United States v. Bershchansky, supra, 788 F.3d 105.
Although the warrant authorized the agents to search
apartment 2 at the location where Yuri Bershchansky
lived, they executed the warrant, instead, at apartment
1. Id. The government appealed from the decision of
the United States District Court for the Eastern District
of New York granting Bershchansky’s motion to sup-
press evidence seized during the search. Id. The United
States Court of Appeals for the Second Circuit affirmed,
concluding that the agents conducted a warrantless
search in violation of the fourth amendment when,
instead of searching apartment 2, they searched apart-
ment 1, an apartment that the magistrate had not author-
ized them to search. Id., 111. The court in Bershchansky
distinguished that case from those in which ‘‘courts
have held warrants valid despite erroneous address
numbers’’ on the ground that, in those cases, ‘‘other
information in the warrant (or the executing officers’
knowledge) strongly indicated a particular location
other than the misidentified address.’’ Id.
  In the present case, the search of 351 Noble Avenue
was conducted pursuant to a warrant that authorized
the search of a different address. The search, therefore,
constituted a warrantless search unless the warrant
contained information indicating that the magistrate
intended that 351 Noble Avenue be searched or the
officers executing the warrant otherwise had knowl-
edge of such an intent.
   The state claims on appeal that ‘‘[t]his is a case where
the officers thought that the building to be searched
was a single unit and there was a factual mistake,
learned after the execution of the warrant, regarding
the actual address ‘351’ [Noble Avenue].’’12 The state
further claims that the court improperly failed to take
into account the facts that ‘‘Lundt’s affidavit was sworn
to and subscribed by the same magistrate on the same
day . . . it was signed [on] the same day as the applica-
tion for a search and seizure warrant by the same magis-
trate . . . all of the court documents bore the same
date and exact time of filing . . . and . . . all bore the
same case number . . . .’’ The state refers to the error
in the description of the place to be searched as a
scrivener’s error and claims that ‘‘Connecticut cases
have routinely looked at all of the documents to deter-
mine if there was an error that can be corrected regard-
ing the particularity requirement in a warrant applica-
tion . . . .’’ According to the state, a warrant that
contains a technically wrong address should not be
invalidated if ‘‘it otherwise describes the premises with
sufficient particularity so that the police can ascertain
and identify the place to be searched.’’ (Internal quota-
tion marks omitted.) Specifically, the state relies on
case law upholding warrants with technical errors when
there is other information, either in the warrant itself
or in an appended affidavit, that eliminates the possibil-
ity of actual error.
  According to the state, although there was a mistake
in the address listed on the warrant, that mistake is
cured by reference to the Lundt affidavit that was filed
in support of the application for the search warrant,
which, according to the state, clearly demonstrates that
the officers always intended to search the right side of
the duplex—351 Noble Avenue—and did, in fact, search
the place that the warrant was intended to cover. Thus,
the state alleges that, because the warrant incorporated
the affidavit by reference and was clearly available to
the magistrate when the warrant was issued, the court
improperly concluded that ‘‘the warrant does not incor-
porate the contents of the affidavit and may be under-
stood to not have been present since it remains under
seal in the federal court.’’ We disagree.
   The state misunderstands the court’s analysis. The
court’s conclusion was not based on whether the magis-
trate had access to Lundt’s affidavit. Instead, the court’s
focus was on whether the officers executing the war-
rant knew of Lundt’s affidavit or otherwise had reason
to know that the warrant was intended to reach beyond
349 Noble Avenue. As the court noted: ‘‘Courts are
disinclined to rule . . . a warrant as incorporating [an]
affidavit when it does not expressly do so and when the
affidavit was not available to the executing officers.’’
(Emphasis added.) Thus, the court’s statement that the
Lundt affidavit was not present because it was under
seal refers not to the fact that it was not present before
the magistrate but to the fact that it was not available
to the officers when the warrant was executed. Put
another way, the existence of the Lundt affidavit, which
was not appended to the warrant when it was executed,
could not have informed the executing officers that the
warrant was intended to authorize a search of 351 Noble
Avenue. Therefore, even if we accept the state’s claim
that the affidavit was explicitly incorporated by refer-
ence into the warrant, that would not affect the court’s
analysis or change the result in this case, as it would
not change the fact that, under the circumstances here,
the mere existence of the affidavit and the warrant’s
reference to it did not give the executing officers any
reason to believe that they were authorized to search
351 Noble Avenue.
   The court, in its memorandum of decision, further
noted that ‘‘in many cases upholding a search in the
face of a claim that a warrant lack[s] particularity . . .
the same law enforcement officers conducted the inves-
tigation, prepared the warrant application and led or
participated in the execution, which was sufficient to
prevent general rummaging, the evil against which the
particularity clause of the fourth amendment is
designed to protect.’’ (Emphasis in original.) After not-
ing that Slaiby, the only executing officer to testify at
the suppression hearing, never conducted surveillance
at the property, the court concluded that there was no
evidence of facts that other courts have relied on to
save an otherwise facially insufficient warrant. Thus,
relying on Bershchansky and Voustianiouk, the court
concluded that the officers executing the warrant
exceeded the authority that had been granted to them
by the magistrate. We agree with the court’s analysis
and conclusion.
  The United States Supreme Court has stated that
the particularity requirements of the fourth amendment
must be satisfied ‘‘in the warrant, not in the supporting
documents.’’ Groh v. Ramirez, 540 U.S. 551, 557, 124
S. Ct. 1284, 157 L. Ed. 2d 1068 (2004); see also Simon
v. New York, 893 F.3d 83, 94 (2d Cir. 2018) (Courts must
‘‘look directly to the text of a warrant to evaluate the
scope of authority that it grants. . . . Searches and
seizures that exceed the scope of the warrant are con-
sidered warrantless; they must be justified, if at all, by
some exception to the warrant requirement.’’ (Citation
omitted; internal quotation marks omitted.)); State v.
Lucas, 63 Conn. App. 263, 271, 775 A.2d 338 (courts
must first examine description in warrant itself in
determining whether description of place to be
searched was sufficiently detailed), cert. denied, 256
Conn. 930, 776 A.2d 1148 (2001). Nevertheless, ‘‘a court
may construe a warrant with reference to a supporting
application or affidavit if the warrant uses appropriate
words of incorporation, and if the supporting document
accompanies the warrant.’’ Groh v. Ramirez, supra,
557–58; see also State v. Santiago, 8 Conn. App. 290,
304–305, 513 A.2d 710 (1986) (Courts have recognized
‘‘a well established exception to the general rule that the
warrant itself must describe with sufficient particularity
the place to be searched and the property to be seized.
In determining whether the description given the exe-
cuting officer was sufficiently detailed, it is of course
important initially to examine the description [that]
appears in the warrant itself. If that description is inade-
quate, however, it is appropriate to look to the descrip-
tion appearing in the warrant application or affidavit
if it is clear that the executing officers were in a position
to be aided by these documents, as where they were
attached to the warrant at the time of execution and
incorporated therein by reference.’’ (Emphasis in origi-
nal; internal quotation marks omitted.)).
   In State v. Browne, 291 Conn. 720, 734, 970 A.2d
81 (2009), our Supreme Court distinguished Groh and
clarified that, in some circumstances, the affidavit need
not accompany the warrant when executed to satisfy
the fourth amendment. In Browne, the defendant moved
to suppress marijuana seized during a search because
the search warrant referenced cocaine and crack
cocaine and not marijuana. Id., 726–27. The defendant
argued that the seizure of the marijuana exceeded the
scope of the warrant. Id. The state claimed that the
warrant was sufficient because it incorporated the
application and affidavit supporting the application,
both of which consistently and continuously referenced
marijuana. Id., 732. The defendant claimed that the state
could not rely on the application and affidavit because
they did not accompany the warrant when it was exe-
cuted. Id., 723. Our Supreme Court rejected the defen-
dant’s claim. Id., 737. In particular, the court in Browne
noted that accompaniment may not be required where,
as in the present case, ‘‘the warrant application and
affidavit are placed under seal to protect the identity
and safety of a confidential informant . . . .’’ Id.
  Relying on Browne, the state in the present case
claims that because the Lundt affidavit was incorpo-
rated into the warrant, it did not have to accompany
the warrant when it was executed. We disagree with
the state’s reading of Browne as applied to the facts of
the present case.
   Our Supreme Court noted in Browne that ‘‘[a] further
. . . distinction between Groh and this case is the
actual knowledge of the parties involved. . . . In the
present case . . . two of the executing officers . . .
were the affiants for the warrant application and knew
that the search warrant was based on probable cause
to believe that the defendant was in possession of mari-
juana.’’ (Citations omitted; footnote omitted.) Id., 738–
39. This distinction clearly was important to the court
in Browne because it declined to decide ‘‘whether
accompaniment is required when the relevant docu-
ments are not sealed, or under circumstances indicating
that the executing officers . . . [are] unaware of the
items sought.’’ Id., 737–38 n.12. Furthermore, the court
noted that ‘‘[t]he only constitutional purpose that could
be served by [the accompaniment] requirement would
be to provide notice to uninformed officers of the
authorized scope of the search so as to avoid a ‘general,
exploratory rummaging in a person’s belongings.’ Coo-
lidge v. New Hampshire, 403 U.S. 443, 467, 91 S. Ct.
2022, 29 L. Ed. 2d 564 (1971). When, as in the present
case, the factual circumstances indicate that the execut-
ing officers are clearly aware of the precise scope of
the search, this purpose already is satisfied without
accompaniment.’’ (Emphasis omitted.) State v. Browne,
supra, 291 Conn. 737 n.11. Thus, evidence that the exe-
cuting officers had actual knowledge that the warrant
was intended to cover a scope greater than what is
reflected on its face is critical to determining whether
accompaniment is necessary.
   Given the evidence presented to the trial court in
the present case, we conclude that, without the Lundt
affidavit accompanying the warrant, there was no basis
for the executing officers to know that the warrant was
intended by the magistrate to authorize a search of
351 Noble Avenue. Slaiby, the only executing officer to
testify at the suppression hearing, never saw the war-
rant. There is also no evidence that he ever saw the
Lundt affidavit or the application for the warrant. He
also testified that he was not involved in the presearch
surveillance of 351 Noble Avenue. Although other exe-
cuting officers may have had knowledge of the specific
activities, including possible illegal conduct at 351
Noble Avenue, that were the bases for the issuance of
the warrant, no such evidence was presented to the
court. Consequently, unlike in Browne, there was no
evidentiary basis in the present case for the trial court
to conclude that the executing officers understood the
intended reach of the warrant and executed it in accor-
dance with that reach. We therefore agree with the
court that the executing officers exceeded the reach of
the warrant when they entered 351 Noble Avenue.
   The state next claims that ‘‘[a] technically wrong
address does not invalidate a warrant if it otherwise
describes the premises with sufficient particularity so
that the police can ascertain and identify the place to
be searched.’’ (Internal quotation marks omitted.) In
support of this claim, the state relies on a number of
cases in which courts have held that an error in the
description of the place to be searched does not neces-
sarily invalidate the warrant.13 In contrast, Lyons claims
in his brief that ‘‘there is no legal or factual merit to
the state’s claim that government officials committed
an excusable mistake when they searched not at the
address authorized by the magistrate but at the house
next door.’’ Likewise, the other defendants similarly
challenge the state’s claim that ‘‘the officers were justi-
fied in searching a premises other than that clearly
identified in the warrant.’’ (Emphasis omitted.) We
agree with the defendants and conclude that the cases
on which the state relies are factually distinguishable
from the present case.
   The state is correct that ‘‘[a]n erroneous description
in the warrant . . . does not necessarily invalidate a
warrant and subsequent search.’’ United States v.
Owens, 848 F.2d 462, 463 (4th Cir. 1988). The United
States Supreme Court has recognized ‘‘the need to allow
some latitude for honest mistakes that are made by
officers in the dangerous and difficult process of making
arrests and executing search warrants.’’ Maryland v.
Garrison, supra, 480 U.S. 87. ‘‘Courts of Appeals have
rejected [f]ourth [a]mendment challenges to warrants
that contain partial misdescriptions of the place to be
searched so long as the officer executing the warrant
could ascertain and identify the target of the search
with no reasonable probability of searching another
premises in error . . . . Warrants have been upheld
despite technical errors, such as an incorrect street
address, when the possibility of actual error is elimi-
nated by other information, whether it be a detailed
physical description in the warrant itself, supplemen-
tal information from an appended affidavit, or knowl-
edge of the executing agent derived from personal sur-
veillance of the location to be searched.’’ (Citation
omitted; emphasis altered; internal quotation marks
omitted.) Velardi v. Walsh, 40 F.3d 569, 576 (2d Cir.
1994); see also United States v. Waker, 534 F.3d 168,
171 (2d Cir. 2008) (‘‘[M]inor errors in an affidavit are
not cause for invalidating the warrant that it supports.
. . . [A]ffidavits for search warrants . . . must be
tested and interpreted by magistrates and courts in a
commonsense and realistic fashion. . . . It follows
that courts should not invalidate [a] warrant by interpre-
ting the affidavit in a hypertechnical, rather than a com-
monsense, manner.’’ (Citations omitted; internal quota-
tion marks omitted.)); United States v. Lora-Solano,
330 F.3d 1288, 1293 (10th Cir. 2003) (‘‘[a] technically
wrong address does not invalidate a warrant if it other-
wise describes the premises with sufficient particularity
so that the police can ascertain and identify the place
to be searched’’), cert. denied, 541 U.S. 940, 124 S. Ct.
1658, 158 L. Ed. 2d 362 (2004); Youngs v. Fusaro, 179
F. Supp. 3d 198, 204–205 (D. Conn. 2016) (technical
error such as incorrect street address does not neces-
sarily invalidate warrant when possibility of actual error
can be eliminated by other information such as detailed
description of property in warrant itself).
   A number of cases have recognized that a minor error
in the description of a premises, including an incorrect
address or wrong house number on the warrant, does
not necessarily invalidate the warrant. For example, in
United States v. Valentine, 984 F.2d 906, 909 (8th Cir.),
cert. denied, 510 U.S. 828, 114 S. Ct. 93, 126 L. Ed. 2d
60 (1993), the warrant incorrectly identified the number
of the building to be searched as ‘‘3048 Thomas,’’ rather
than its actual number of ‘‘3050 Thomas.’’ The United
States Court of Appeals for the Eighth Circuit deter-
mined that, because the warrant described the target
of the search in detail by providing a description of the
building to be searched and because the search was
confined to that building, the technical error in the
particularity of the address in the warrant was insuffi-
cient to invalidate the warrant. Id. Similarly, in United
States v. Bonner, 808 F.2d 864, 865 (1st Cir. 1986), cert.
denied, 481 U.S. 1006, 107 S. Ct. 1632, 95 L. Ed. 2d 205
(1987), the warrant contained a detailed description
of the premises to be searched but omitted the exact
address or house number. The United States Court of
Appeals for the First Circuit upheld the validity of the
warrant, concluding that, because the case agent who
executed the warrant previously had conducted surveil-
lance of the premises on at least ten prior occasions
and because the residence was described in the warrant
with sufficient particularity, ‘‘there was no reasonable
probability that another premises might be mistakenly
searched,’’ despite the ‘‘minor, technical omission’’ in
the warrant. Id., 866–67.
   In United States v. Burke, 784 F.2d 1090, 1092 (11th
Cir.), cert. denied, 476 U.S. 1174, 106 S. Ct. 2901, 90 L.
Ed. 2d 987 (1986), the warrant incorrectly stated the
address for an apartment in a housing project as ‘‘38
Throop Street,’’ apartment 840, when in fact the correct
address was 48 Troup Street, apartment 840, in Atlanta,
Georgia. The United States Court of Appeals for the
Eleventh Circuit, nevertheless, found that the warrant
was valid and satisfied the particularity requirements
of the fourth amendment. Id., 1093. In making that deter-
mination, the court first explained that there is no such
road as ‘‘Throop Street’’ in Atlanta and that the only
street with a similar name was Troup Street. Id., 1092.
The court further stated: ‘‘The search warrant contained
a detailed physical description of the building, minimiz-
ing the possibility that an apartment in any building
other than the correct one would be searched. See
United States v. Figueroa, 720 F.2d 1239, 1243 n.5 (11th
Cir. 1983) (mistaken address ‘inconsequential in light
of a clear description of the name of the building and
its physical appearance’). In addition, the warrant cor-
rectly named the apartment number, and there was only
one apartment with the number ‘840’ in the . . . [h]ous-
ing [p]roject in which [the] appellee resided.’’ United
States v. Burke, supra, 1092.
   As the court in Burke explained: ‘‘In evaluating the
effect of a wrong address on the sufficiency of a war-
rant, this [c]ourt has also taken into account the knowl-
edge of the officer executing the warrant, even where
such knowledge was not reflected in the warrant or in
the affidavit supporting the warrant. . . . In the pres-
ent case, Agent [John] Benesh knew precisely which
premises were to be searched. Although Benesh did
not himself execute the warrant, he pointed out the
correct apartment to the executing officer . . . . The
actions of Benesh and [the executing officer] insured
that there was no possibility the wrong premises would
be searched.’’ (Citations omitted; emphasis added.) Id.,
1092–93.
   The preceding cases make clear that when a warrant
has been found to be valid, despite a technical error
in the address stated, it is because the warrant itself
contained a detailed description of the premises that
enabled the executing officers to identify the place to
be searched or because there was evidence that at least
one of the executing officers had prior knowledge
related to the premises searched, such that there was no
possibility that the wrong premises would be searched.
Those factors do not exist in the present case. Here,
the warrant simply contained the address of the place
to be searched—349 Noble Avenue—with no physical
description of the property itself, which was identified
at trial as a duplex with two separate addresses, includ-
ing two driveways, parking areas, walkways, porches,
mailboxes, front doors and utility meters. As the trial
court determined, the description in the warrant was
clear and unambiguous and left ‘‘no room for interpreta-
tion’’; the police were authorized by the warrant to
search 349 Noble Avenue, not the property located at
351 Noble Avenue. There was nothing on the face of
the warrant that eliminated the possibility that another
premises might be mistakenly searched.
   Moreover, the state’s claim that the search of the
wrong address was valid because ‘‘Slaiby was part of
the surveillance team and had surveilled the property
approximately three times’’ and because he ‘‘took part
in the presearch briefing’’ is unavailing. It is clear from
the transcript of Slaiby’s testimony that he was not
familiar with the building searched, he never saw a
copy of the warrant, the presearch briefing did not
include a discussion of the location to be searched, he
previously had conducted surveillance only of the area,
‘‘[n]ot of the house itself,’’ and he was not part of the
preparation of the warrant, nor did he know what infor-
mation was contained in the warrant. In rejecting the
state’s assertion, the court found that in the cases in
which warrants have been upheld despite a lack of
particularity, ‘‘the same law enforcement officers con-
ducted the investigation, prepared the warrant applica-
tion and led or participated in the execution, which
was sufficient to prevent general rummaging, the evil
against which the particularity clause of the fourth
amendment is designed to protect. In this case, the only
evidence in the record is that . . . Slaiby never con-
ducted surveillance of the house at 349–351 Noble Ave-
nue; there is no evidence about any other executing
officer.’’ (Emphasis in original.) We agree with the court
that the factors that may justify a search where there
is an error in the warrant are simply not present here.
  We agree with the trial court that when the police
searched 351 Noble Avenue rather than 349 Noble Ave-
nue, they searched a residence that was not authorized
by the warrant. Therefore, the search of 351 Noble
Avenue was a warrantless search that was per se unrea-
sonable and violated the fourth amendment.14 See State
v. Blades, 225 Conn. 609, 617, 626 A.2d 273 (1993).
Accordingly, the court properly granted the defendants’
motions to suppress the evidence seized as a result of
that warrantless search.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     Pursuant to General Statutes § 54-96, the state requested, and the trial
court granted, permission to appeal from the judgments of dismissal.
   2
     The state has not challenged the standing of the remaining defendants
to file and pursue motions to suppress the search of the premises.
   3
     By way of information in docket number CR-XX-XXXXXXX-S, Lyons was
charged with theft of a firearm in violation of General Statutes § 53a-212
and possession of a controlled substance in violation of General Statutes
§ 21a-279 (a) (1). In docket number CR-XX-XXXXXXX-S, David Gordon was
charged by way of information with sale of a controlled substance in violation
of General Statutes § 21a-277 (b), operation of a drug factory in violation
of § 21a-277 (c), possession of a controlled substance in violation of § 21a-
279 (a) (1), negligent storage of a firearm in violation of General Statutes
§ 53a-217a, possession of a controlled substance within 1500 feet of a school
in violation of General Statutes § 21a-278a (b), and possession of drug para-
phernalia within 1500 feet of a school in violation of General Statutes § 21a-
267 (c). In docket number CR-XX-XXXXXXX-S, Prince Gordon was charged by
way of information with sale of a controlled substance in violation of § 21a-
277 (b), possession of a controlled substance in violation of § 21a-279 (a) (1),
and possession of drug paraphernalia in violation of § 21a-267 (a). Finally,
in docket number CR-17-294870-S, Greene-Walters was charged by way of
information with sale of a controlled substance in violation of § 21a-277 (b)
and possession of a controlled substance in violation of § 21a-279 (a) (1).
   4
     On January 6, 2020, this court granted Lyons’ motion for permission to
file a separate appellate brief and appendix.
   5
     The state objected to this testimony on hearsay grounds, claiming that
it could be admitted only through the testimony of Lyons. The court overruled
the objection.
   6
     The state’s failure to brief the issue of harm is particularly damning to
its evidentiary claim in this case because there was sufficient other evidence
to support the court’s conclusion that Lyons had standing to contest the
search of the third floor bedroom. Specifically, Slaiby testified that the third
floor room was a bedroom with a door and that inside the room he found
personal items such as a passport and an identification card, as well as
men’s clothing, including a pair of pants that contained a wallet with an
identification card. Although one of the identification cards found contained
the name ‘‘Sean Brown,’’ it had a photograph of Lyons on it. Slaiby also
found other identifications that contained Lyons’ name and photograph.
Moreover, Slaiby responded ‘‘no’’ when asked whether he found identifica-
tion cards for either Sean Brown or Lyons while searching other portions
of the building, and he stated that he did not find identification for anyone
else in the third floor bedroom. He also indicated that, when searching the
third floor bedroom, a ‘‘Metro PCS mail or receipt’’ was found with the
name ‘‘Sean Brown’’ on it, and that there was a sign on the wall in that
bedroom that stated, ‘‘I do not give consent to search.’’ When Slaiby was
asked whether he encountered Lyons on the third floor, he responded in
the negative, stating that Lyons ‘‘was already on the first floor from the
SWAT team escorting him down,’’ to which the state did not object. Finally,
when Lyons was arrested, he was wearing a bathrobe and slippers, which
supported a conclusion that, at a minimum, he had slept overnight at the
351 Noble Avenue residence the night before the search. Given that, at the
time Slaiby entered 351 Noble Avenue, all of the residents had been gathered
downstairs near a first floor bathroom and that men’s clothing with a wallet
and identification card, along with other identifications bearing either Lyons’
name or photograph or both were found in the third floor bedroom, it
logically follows that, at the time of the search, Lyons was sleeping in that
bedroom as either a resident or, at a minimum, an overnight guest. This
evidence, separate and apart from Slaiby’s statements as to what he was
told by Lyons and the SWAT team, sufficiently supports the court’s factual
finding that Lyons at least spent the night sleeping in the third floor bedroom
at 351 Noble Avenue and the court’s conclusion that Lyons had an expecta-
tion of privacy in the contents of that bedroom that society would consider
reasonable.
   7
     The investigation report was referenced at the hearing on the motions
to suppress when the prosecutor asked Slaiby if he recalled ‘‘completing
an investigation report, a police report, of [his] tasks during the course of
this search and seizure warrant,’’ to which Slaiby responded, ‘‘yes.’’
   8
     This inventory was also referenced at the hearing during direct examina-
tion of Slaiby by Lyons’ counsel, Attorney Mary Haselkamp, when the follow-
ing colloquy transpired:
   ‘‘[Attorney Haselkamp]: And in terms of when you arrested . . . Lyons,
do you remember what he was wearing?
   ‘‘[Slaiby]: I do not.
   ‘‘[Attorney Haselkamp]: And when you arrest somebody, you take an
inventory of their clothing. Is that correct?
   ‘‘[Slaiby]: Yes.
   ‘‘[Attorney Haselkamp]: And you were part of the—you in fact arrested
. . . Lyons.
   ‘‘[Slaiby]: Yes.
   ‘‘[Attorney Haselkamp]: And part of that inventory is the clothes they wore.
   ‘‘[Slaiby]: I’m sorry.
   ‘‘[Attorney Haselkamp]: Part of the inventory would be clothes that they
had on their person, correct?
   ‘‘[Slaiby]: It depends if we’re taking the clothes away from them—
   ‘‘[Attorney Haselkamp]: Okay.
   ‘‘[Slaiby]: —to be stored in a locker.
   ‘‘[Attorney Haselkamp]: So, if you had taken clothes from him you would
have put that down in an inventory.
   ‘‘[Slaiby]: Yes.
   ‘‘[Attorney Haselkamp]: And do you remember what clothes you took
from him?
   ‘‘[Slaiby]: I do not.
   ‘‘[Attorney Haselkamp]: Would it refresh your recollection to look at the
inventory sheet?
   ‘‘[Slaiby]: It might, yes.
   ‘‘[The Prosecutor]: This again, I’ve had occasion to view this. This should
be marked [as an] exhibit for identification. This would be the third one,
Your Honor, please.
   ‘‘The Court: Refresh his recollection as to the clothes seized from . . .
Lyons.
   ‘‘[Attorney Haselkamp]: Yes, Your Honor.
   ‘‘[The Prosecutor]: I believe—
   ‘‘The Court: He’s refreshing his recollection and has your recollection
been refreshed?
   ‘‘[Slaiby]: Yes.
   ‘‘The Court: Are you able to testify independent of the document? Yes,
counsel.
   ‘‘[Attorney Haselkamp]: Thank you, Your Honor. . . . [Mr. Slaiby], [d]o
you remember what items of clothing you seized from . . . Lyons?
   ‘‘[The Prosecutor]: I have an objection. This is clothing that this witness
took from . . . Lyons. Is that the question?
   ‘‘[Attorney Haselkamp]: Yes.
   ‘‘[The Prosecutor]: And I have an objection if he can answer that. I think
that the document—this is a different document than what’s been repre-
sented. This is after the booking.
   ‘‘[Attorney Haselkamp]: That’s correct.
   ‘‘[The Prosecutor]: If he participated in booking that’s fine but we haven’t
gotten to that point yet. I don’t think he [can] refresh his recollection to a
document he has not seen until this point. He was not part of that particular
activity and he had no original memory.
   ‘‘The Court: Any document can be used to refresh recollection. He indi-
cates the document refreshed his recollection.
   ‘‘[The Prosecutor]: I agree.
   ‘‘The Court: The objection is overruled. You may answer the question.
   ‘‘[The Prosecutor]: But if he’s relying upon—my objection is he’s relying
upon what is in the document—
   ‘‘The Court: I’m [not] relying upon anything other than [him] telling the
court that his recollection is refreshed.
   ‘‘[The Prosecutor]: Thank you, Your Honor.
   ‘‘The Court: That’s all the reliance we need. Go right ahead.
   ‘‘[Slaiby]: Bathrobe and slippers.’’
   9
     On the basis of our review of the record, the document was never actually
marked for identification.
   10
      The trial court, in ruling on the motions to suppress, had before it the
full, unredacted and unsealed affidavit.
   11
      In the present case, the state claims that the entry into 351 Noble Avenue
by the police was made pursuant to a valid warrant and does not assert the
applicability of any exceptions to the warrant requirement. See footnote 14
of this opinion.
   12
      We note that this claim is belied by the fact that the affidavit in support
of the warrant described the property as a multifamily residence.
   13
      In its brief, the state relies on certain Connecticut case law for the
standard this court must apply in determining the validity of the warrant.
See State v. Zarick, 227 Conn. 207, 224, 630 A.2d 565 (court should apply
‘‘common sense and may draw normal inferences from the facts alleged in
the affidavit’’), cert. denied, 510 U.S. 1025, 114 S. Ct. 637, 126 L. Ed. 2d 595
(1993); State v. Johnson, 219 Conn. 557, 565, 594 A.2d 933 (1991) (court
should ‘‘afford deference to the magistrate’s determination’’); State v. Barton,
219 Conn. 529, 545, 594 A.2d 917 (1991) (‘‘reviewing court should not invali-
date the warrant by application of rigid analytical categories’’). It then argues
that those cases ‘‘stand for the proposition that the reviewing court must
give deference to a signed warrant when determining that there is a proper
finding of probable cause.’’ (Emphasis added.) Those cases, however, con-
cern the issue of whether there was probable cause for the issuance of the
warrants, and the standards set forth therein apply to an appellate court’s
review of a finding of probable cause. The issue of whether there was
probable cause for the issuance of the warrant to search 349 Noble Avenue
is not before this court. Instead, we must determine whether the trial court
properly granted the motions to suppress and determined that the search
of 351 Noble Avenue constituted a warrantless search that violated the
fourth amendment to the United States constitution. Accordingly, the state’s
reliance on, and arguments related to, case law concerning probable cause
to support the issuance of a search warrant is misplaced. We also disagree
with the state’s reliance on State v. Buddhu, 264 Conn. 449, 467, 825 A.2d
48 (2003), cert. denied, 541 U.S. 1030, 124 S. Ct. 2106, 158 L. Ed. 2d 712
(2004), in support of its claim that an ambiguity existed in the warrant.
Buddhu involved the issue of whether the officers had a duty to disclose
to the judge issuing the warrant that the residence to be searched was
located in a multiunit building. Id., 470. The factual circumstances of Buddhu
are distinguishable from those in the present case, in which a warrant was
issued to search a particular residence, and the police searched a residence
different from the one identified in the warrant.
   14
      The trial court found that ‘‘[t]he state relie[d] entirely on the warrant
as legal authorization for the search’’ and did ‘‘not claim any exception to
the warrant requirement.’’ On appeal, the state also has not argued that a
valid exception to the warrant requirement applies, and it stated at oral
argument before this court that it was not arguing for the application of
the good faith exception. We, therefore, do not address whether the search
of 351 Noble Avenue should, nevertheless, be held valid pursuant to, inter
alia, the good faith or exigent circumstances exceptions to the warrant
requirement.